In an action to recover damages for defamation, the plaintiffs appeal from an order of the Supreme Court, Queens County (Graci, J.), entered February 24, 1986, which granted defendant Zouzia’s motion for summary judgment dismissing the complaint insofar as it is asserted against her.
Ordered that the order is affirmed, with costs.
*720The plaintiffs’ complaint alleged that statements made by the defendant Zouzia to the Civilian Complaint Review Board of the New York City Police Department, claiming that the plaintiff police officers used excessive force in the arrest of the defendants Vanni and Anpatiellos, were defamatory.
The plaintiffs’ complaint was properly dismissed with respect to the defendant Zouzia. Because proceedings before the Civilian Complaint Review Board, established by New York City Charter § 440, are quasi-judicial in nature, the statements in Zouzia’s complaint made to it are absolutely privileged (see, e.g., Toker v Pollak, 44 NY2d 211; Matter of Campo v Rega, 79 AD2d 626, lv denied 52 NY2d 705; Hanzimanolis v City of New York, 88 Misc 2d 681; Hale v Messineo, Sup Ct, Kings County, Dec. 13, 1985, Ramirez, J.; Dalia v Elder, NYLJ, Oct. 1, 1976, at 4, col 5). Weinstein, J. P., Eiber, Spatt and Sullivan, JJ., concur.